Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jockel et al (US 2015/0228071 A1).
[Claim 1] A medical image diagnostic device (FIG. 1 an imager arrangement) comprising: a storage part that links a range setting pattern (paragraph 0043 describes the scan range is configured using RC-control 130. Paragraph 0044 continues to teach how 3D image data is used to define pattern of scanning. SCAPE mentioned in paragraph 0056 could also be the range pattern setting. Skeleton detection method mentioned in paragraph 0057 could also be the range setting pattern.) in which an inspection target and a margin value are made to correspond to each other (paragraph 0016 teaches a database or look-up table where specific landmarks are associated with different x-ray exams types. This teaching clearly anticipates the need for a storage. The examinations types would correspond to the inspection protocol. The landmark would correspond to the inspection target and the margin value would correspond to exposure parameters as mentioned in paragraph 0067 or imager geometry parameters such as mentioned in paragraph 0061 or SID or SOD or position data of the collimator window W), to an inspection protocol, and stores the range setting pattern and the inspection protocol; and a scan range automatic setting unit (RC-controller 130 processes the 3D image data to enable automatic alignment of x-ray imager with respect to the patient) that, after image sensing of a positioning image obtained by image sensing a patient ( paragraph 0043 RC-controller 130 detects the presence of patient PAT), automatically sets a scan range upon inspection in accordance with the range setting pattern linked to the inspection protocol (note the discussion of paragraph 0044).

[Claim 2] The medical image diagnostic device according to claim 1, wherein the scan range automatic setting unit generates the range setting pattern from an extraction region range including the inspection target and from the margin value, and stores the range setting pattern into the storage part, prior to the inspection (paragraph 0052).

[Claim 3] The medical image diagnostic device according to claim 2, comprising an input part that enables an operator to input the margin value in an arbitrary width with respect to the extraction region range with a GUI (paragraph 0059).

[Claim 4] The medical image diagnostic device according to claim 3, comprising a display unit that displays the  image-sensed positioning image, wherein the scan range automatic setting unit performs control so as to display, on the display unit, the positioning image and the range setting pattern based on the margin value inputted from the input unit (paragraphs 0058, 0060 & 0064). 

[Claim 5] The medical image diagnostic device according to claim 4, wherein the scan range automatic setting unit performs control so as to display, on the display unit, a list of the range setting patterns stored in the storage part (paragraph 0063).

[Claim 6] The medical image diagnostic device according to claim 1, wherein the scan range automatic setting unit reads the margin value corresponding to the inspection target extracted from the paragraph 0067).

[Claim 13] An image processing method for a medical image diagnostic device  (FIG. 1 an imager arrangement)  having a storage part and a control part (RC-controller 130 processes the 3D image data to enable automatic alignment of x-ray imager with respect to the patient) , comprising: linking, to an inspection protocol, a range setting pattern in which an inspection target and a margin value are made to correspond to each other, and storing the range setting pattern and the inspection protocol in the storage part; wherein after image sensing of a positioning image obtained by image sensing a patient, the control part automatically sets a scan range upon inspection in accordance with the range setting pattern linked to the inspection protocol  (paragraph 0043 describes the scan range is configured using RC-control 130. Paragraph 0044 continues to teach how 3D image data is used to define pattern of scanning. SCAPE mentioned in paragraph 0056 could also be the range pattern setting. Skeleton detection method mentioned in paragraph 0057 could also be the range setting pattern.) ( paragraph 0043 RC-controller 130 detects the presence of patient PAT) .



-----------------------------------------------------------------------------------------------------------------------------------------

Claims 1, 2 and 13 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Jan et al. (US 2018/0116622 A1).
[Claim 1] A medical image diagnostic device (FIG. 3) comprising: a storage part (paragraph 0035 a parameter database) that links a range setting pattern (imaging exposure parameters) in which an inspection target (ROI 22 of the target object 20) and a margin value (tube voltage, tube current & exposure time, distance between source and object, depth information) are made to correspond to each other, to an inspection protocol (ROI, e.g. chest or head etc), and stores the range setting pattern and the inspection protocol (chest etc); and a scan range automatic setting unit that, after image sensing of a positioning image obtained by image sensing a patient (depth sensor), automatically sets a scan range upon inspection in accordance with the range setting pattern linked to the inspection protocol (note paragraph 0010 teaches that the processor performs an estimation process according to depth information and the parameter database.).

[Claim 2] The medical image diagnostic device according to claim 1, wherein the scan range automatic setting unit generates the range setting pattern from an extraction region range including the inspection target and from the margin value, and stores the range setting pattern into the storage part, prior to the inspection (note paragraph 0035).
 [Claim 13] An image processing method for a medical image diagnostic device having a storage part and a control part, comprising: linking, to an inspection protocol, a range setting pattern in which an inspection target and a margin value are made to correspond to each other, and storing the range setting pattern and the inspection protocol in the storage part, wherein after image sensing of a positioning image obtained by image sensing a patient, the control part automatically sets a scan range upon inspection in accordance with the range setting pattern linked to the inspection protocol (paragraphs 0012, 0013, 0031, 0034).
Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach a medical image diagnostic device that includes all elements of claims 1 and 7.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884